Citation Nr: 1711753	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine with disc herniation, instability from spondylolisthesis and spinal stenosis (back disability).

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2013, the Board issued a decision denying the increased rating claim on appeal. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). By a December 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's May 2013 decision and remanded the case for action consistent with the JMR. 
  
The Board remanded the appeal in October 2014 and requested the AOJ conduct additional development pursuant to the JMR. The appeal has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

For reasons explained below, the issue of entitlement to TDIU benefits and an increased rating for degenerative disc disease of the lumbar spine with disc herniation, instability from spondylolisthesis and spinal stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

FINDING OF FACT

The Veteran's radiculopathy of the left lower extremity is not productive of more than mild incomplete paralysis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a June 2008 letter that fully addressed all notice elements, including: what the evidence must show to establish service connection, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded VA examinations in conjunction with his claims in January 2009, September 2015 and September 2016.  The Veteran's representative has alleged that the September 2015 VA examination was inadequate because the report did not adequately reflect the severity of the Veteran's left lower extremity radiculopathy, and it did not properly consider whether he suffered from bowel or bladder problems.  The September 2016 VA examination addressed those issues.   Review of the examination reports reveal that they are, in fact, adequate in order to issue a decision on the claim decided herein.  Indeed, the examinations include a review of the record and provide results of appropriate medical testing.  Therefore, the VA examinations are adequate to adjudicate the increased rating claims being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of its history.  38 C.F.R. § 4.1.

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes (DCs) 8520 (paralysis), 8620 (neuritis), and 8720 (neuralgia).  See 38 C.F.R. § 4.124a.  Under DC 8520, an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement is possible of the muscle below the knee, and flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderate severe incomplete paralysis, a 20 percent rating is provided for moderate incomplete paralysis, and a 10 percent rating is provided for mild incomplete paralysis.

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words mild, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

During the February 2009 VA spine examination, the Veteran reported numbness on the bottom of both feet, which was constant on the left and intermittent on the right.  He also stated that he suffered from "Charlie horse" type pain of the left buttock radiating to the back of his left thigh.  Physical examination revealed a mildly antalgic gait and lumbar flattening.  The examiner noted the Veteran had sensory loss in his left lower extremities based on diminished response to pinprick along the medial and lateral lower leg, medial foot and all toes.  The examiner diagnosed left radiculopathy. 

The September 2015 VA examiner diagnosed radiculopathy with sciatica in the right, lower extremity.  The Veteran reported frequent sciatic numbness and tingling down the anterior right leg to the knee.  He denied radicular pain or weakness.  Sensory testing revealed decreased sensation in his right upper anterior thigh and knee; sensory testing for the left, lower extremity was normal.  The examiner noted moderate numbness, paresthsias and/or dysthesias in his right, lower extremity; left, lower extremity showed no signs or symptoms of radiculopathy and was not affected.  As mentioned above, the Veteran's representative has argued this exam was inadequate because the examiner did not conduct a proper review of the file and note the Veteran had been previously diagnosed with left, lower extremity radiculopathy.  However, the examiner indicated he reviewed the Veteran's records, including the prior exam and still concluded the left, lower extremity was unaffected at the time of the 2015 exam.  

The Veteran was afforded a VA examination for peripheral nerve conditions in September 2016 and the examiner confirmed a diagnosis of sciatic neuropathy.  It was noted that the Veteran experienced a fracture of two lumbar vertebras which caused pain that radiated to his right lower extremity.  The report noted moderate intermittent pain, numbness, and paresthesias and/or dysesthesias in his right lower extremity.  There were no symptoms attributable to any peripheral nerve conditions noted for his left lower extremity.  Sensory examination revealed decreased sensation in all of his right lower extremities and in his left lower leg/ankle.  There was no muscle atrophy.  The Veteran had a slowed gait, which the examiner opined was due to advanced age and right, lower extremity radiculopathy. 

VA treatment records document extensive care and treatment for the Veteran's back disability, but there were few mentions of treatment and/or symptoms of radiculopathy.  Notes include aching, burning pain in both feet, tenderness and swelling in the right ankle diagnosed as joint pain and a history of lower extremity polyneuropathy and polyneuritis. 

Based on the foregoing, the Board finds that the evidence does not show that radiculopathy of the left lower extremities is manifested by more than mild incomplete paralysis. 

As noted above, the Veteran's disability can be rated at no more than mild or moderate because his impairment is wholly sensory.  Here, the disability picture shows his impairment as mild.  Although the Veteran has reported numbness and pain in his left, lower extremity, the evidence does not show that his symptoms warrant a higher rating.  The February 2009 VA examiner noted the Veteran experienced decreased sensation in his lower, left leg, foot and toes, and that there was diminished response to pinprick.  However, the September 2015 examiner noted that his right, lower extremity was more problematic and his left lower extremity was unaffected.  Those findings are consistent with the September 2016 examination report that showed increased symptoms in the right lower extremity and a slight decrease in sensation in his lower left leg and ankle.  Both the September 2015 and September 2016 examiners reported normal muscle strength testing, no muscle atrophy, negative straight leg testing and no pain, paresthesias or numbness in the left lower extremity.  (Notably, the Veteran was awarded a separate 20 percent evaluation for his right lower extremity radiculopathy in a March 2016 rating action, effective from September 2015.)  

The probative medical evidence indicates that a disability rating in excess of 10 percent for left lower extremity radiculopathy is not warranted. 38 C.F.R. § 4.124a, DC 8520 (2016).  At no time has the Veteran had moderate incomplete paralysis.  Rather, the disability has been described as mild, and the corresponding symptoms reflect this degree of severity. Thus, the criteria for a rating in excess of 10 percent have not been met. Id.

The Board has not overlooked the Veteran's statements with regard to the severity of his left lower extremity radiculopathy.  During his examinations, the Veteran reported pain and numbness and in other statements noted that his symptoms were worse in severity than the ratings showed.  However, a decision addressing a disability rating contemplates not only the Veteran's statements, but all the evidence of record including treatment reports, and examination reports.   Therefore, the Veteran's own conclusions are not controlling.  

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016);see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected radiculopathy is inadequate. There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria. A comparison between the level of severity and symptomatology of the Veteran's left lower extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences, since the criteria are so broadly expressed and provide specific instructions where involvement is wholly sensory.  Thus, the Veteran's reports of numbness, and radiating, "Charlie horse" type pain, are contemplated by the rating criteria.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for radiculopathy of the left lower extremity is denied. 


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims, (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints, VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight bearing situations. 

Review of the record reveals that none of the VA examinations conducted in conjunction with this appeal, including the September 2015 examination, nor the VA treatment records, demonstrate range of motion testing for the back in the manner required by the holding in Correia, or indicate these measurements are not possible.  Therefore, a new VA spine examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected back disability, including testing for range of motion for his back in active motion, passive motion, weight-bearing, and non-weight-bearing situations, if possible.

The issue of entitlement to TDIU benefits also has been raised.  The pending claim for increased rating for his back disability may have an impact on the TDIU claim.  Therefore, the issues are inextricably intertwined and the Board finds that adjudication of this issue must be deferred until the AOJ assigns a rating. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The record shows that the Veteran receives ongoing VA treatment. Therefore, while the appeal is in remand status any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(b). 

Accordingly, this case is REMANDED to the AOJ for the following actions:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

1. With any necessary assistance from the Veteran, attempt to obtain and associate with the claims file all of his relevant treatment records from VA medical centers dated after December 2014, as well as any additional records from private providers he wants VA to consider. All actions to obtain the requested records should be documented fully in the claims file.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA spine examination. After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any functional deficits associated with the service-connected back disability. 

a. As part of the examination, the examiner should conduct range of motion studies on the back. The examiner should record the range of motion observed on clinical evaluation. In so doing, and as required by the Court's holding in Correia v. McDonald, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

b. if there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

c. then, after reviewing the Veteran's complaints and medical history, the examiner should indicate the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

d. The examiner should also comment on the functional impact the Veteran's service connected disabilities have on his daily activity and employment.  

All opinions expressed should be accompanied by supported rationale. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the increased rating claim, as well as the TDIU claim. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


